Citation Nr: 1212973	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO. 10-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for herniated nucleus pulpous with surgery L5-S1 (back disability), currently rated 20 percent disabling.

2. Entitlement to an increased rating for fracture second and third metatarsals (right second and third toe disability), rated noncompensable prior to January 15, 2008, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, prepared for the RO in New Orleans, Louisiana.

In July 2009, the Veteran filed a notice of disagreement (NOD) with the July 2008 rating decision. In July 2009, the RO spoke with the Veteran's representative and clarified that the Veteran only intended to disagree with the issues listed on the title page of this decision. An NOD may be withdrawn by a Veteran in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). The Veteran did not withdraw his NOD with the July 2008 rating decision in writing. As no statement of the case (SOC) has been issued on the issue of an increased rating for a right second and third toe disability, the Board assumes jurisdiction and will remand that issue for further development. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.

In a letter of April 2010, in lieu of a form 9 (Substantive Appeal to the Board), the Veteran's representative limits the appeal to the first issue on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, because a July 2008 NOD was not withdrawn in writing, but no SOC has been issued on the claim for an increased rating for a right second and third toe disability, the Board has jurisdiction and must remand that issue for further development. Manlincon, supra. However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran contends that his back disability is worse than the current evaluation indicates. This disability stems from an in-service injury. The Veteran was hit by a shuttle from the cable on a flight deck, landing on his back. He filed the claim from which this appeal originates in January 2008. 

The Veteran's last VA examination for his back was conducted in April 2008, four years ago. The examiner did not review of the claims file, and failed to provide an adequate discussion of the functional impacts of the Veteran's disability, as required by Mitchell v. Shinseki, 25 Veteran. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995). A new examination should be scheduled. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

At his April 2008 VA examination, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits for hypertension. While the Veteran's hypertension is not at issue herein, these records may contain information relevant to the current severity of the Veteran's service-connected disabilities. Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Given the amount of time that will pass during the processing of this Remand, VA treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana, should be updated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Obtain the Veteran's current and complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain the Veteran's complete VA treatment records from the Shreveport, Louisiana, VAMC, from February 2010 to the present. Evidence of attempts to obtain these records should be associated with the claims file.

3. Issue an SOC with respect to the denial of an increased rating for a right second and third toe disability. The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the SOC to file a substantive appeal or a request for an extension of time to do so. Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.

4. After completing the above, arrange for the Veteran to undergo the appropriate VA examination to determine the nature, extent, and severity of the service-connected back disability.

All indicated tests and studies must be performed and all findings must be reported in detail. The examiner should identify and completely describe all current symptomatology. 
With regard to the back disability, the examiner should note any incapacitating episodes requiring bed rest.

The examiner should include ranges of motion for the (a) back and (b) right great toe. With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the back, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

Although the Veteran is retired due to his hypertension, discuss whether the Veteran's service-connected disabilities ((a) back disability, (b) right great toe disability, and (c) right second and third toe disability) would affect the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The Veteran's claims folder must be reviewed by the examiner.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The rationale for any opinion offered should be provided.

5. Thereafter, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

6. Then, readjudicate the claims for increased ratings for a back disability and a right great toe disability. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

